DETAILED ACTION
In Applicant’s Response filed 6/17/22, Applicant has amended claims 23-24, 27 and 33; added new claims 40-41; amended the specification; and submitted replacement drawing sheets. Claims 1-21 have been cancelled. Currently, claims 22-41 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/17/22.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites: a maximum tubing slot width…that is equal to or greater than 5 percent of the tubing slot length” in lines 2-3 but does not recite an upper limit to the range and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter and thus renders the scope of the claim indefinite. The claimed range is not supported in the original filed specification because a search of the specification discloses that "the tubing slot may, in one or more embodiments, have a maximum tubing slot width measured transverse to the tubing slot length that is equal to or greater than 5 percent, 10 percent, 15 percent or 20 percent of the tubing slot length” (specification page 9 lines 14-36) but there is no disclosure of the upper limit or maximum width measurement that would be possible. Therefore, claim 33 is ambiguous and is rejected under 35 U.S.C. 112 (b).
Claim 37 recites: a moisture vapor transmission rate of at least 300 g/m2/24 hours…" in line 2 but does not recite an upper limit to the range of moisture vapour transmission rate and thus is an open-ended range which creates ambiguity with respect to the metes and bounds of the claimed subject matter claimed and thus renders the scope of the claim indefinite. The claimed range is not supported in the original filed specification because a search of the specification discloses that "the adhesive coated film10 transmits moisture vapor at a rate of at least 300 g/m2/24 hrs/37 C/100-10% RH, more preferably at least 700 g/m2/24 hrs/37 C/100-10% RH, and most preferably at least 2000 g/m2/24 hrs/37 C/100- 10% RH” (specification page 13 lines 9-12), but there is no disclosure of an upper limit or maximum value that is possible. Therefore. claim 37 is ambiguous and is rejected under 35 U.S.C. 112 (b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinecke et al (US 2016/0015570) (hereinafter “Heinecke ‘570”).
With respect to claim 22, Heinecke ‘570 discloses a medical dressing (100) comprising:
a backing layer (300) comprising a first major surface and a second major surface opposite the first major surface (upper/lower surfaces shown in fig 2), the backing layer (300) comprising a backing perimeter (inherent structural feature, perimeter is shown in fig 1);
an adhesive (200) on the second major surface of the backing layer (shown in fig 2);
a release layer removably secured to the adhesive (para [0060]);
a support material (400) secured to the backing layer (para [0021]), wherein the support material is less elastic than the backing layer (para [0050]), and wherein the support material comprises a support perimeter (inherent structural feature) spaced inwardly from the backing perimeter (as shown in fig 2) such that the backing layer (300) forms a border between the
support perimeter and the backing perimeter (overhang region of backing 300 that extends beyond the outer perimeter of layer 400 shown in fig 2); and
a tubing slot formed through the first and second major surfaces of the backing layer (slot shown in fig 1; identified in the annotated fig 1 below; the slot appears to pass through all the layers of the dressing and is interpreted as having such a configuration in order for the bandage to accommodate an inserted iv catheter as intended – see i.e. para [0020] which describes that the dressing is used to cover an iv catheter), wherein the tubing slot extends from a receiving end that interrupts the backing perimeter of the backing layer to a terminal end located within the backing layer (as shown in fig 1), the tubing slot comprising a pair of opposing edges extending from the receiving end to the terminal end of the tubing slot (parallel sides defining the slot in fig 1), and wherein the pair of opposing edges of the tubing slot interrupt the support perimeter of the support material (as shown in fig 1), and further wherein at least a portion of each opposing edge of the pair of opposing edges is coincident with a tubing slot edge of the support material (the slot appears to pass through all the layers of the dressing and is interpreted as having such a configuration in order for the bandage to accommodate an inserted iv catheter as intended – see i.e. para [0020] which describes that the dressing is used to cover an iv catheter).
ANNOTATED FIG 1 of Heinecke et al (US 2016/0015570)

    PNG
    media_image1.png
    433
    426
    media_image1.png
    Greyscale

With respect to claim 36, Heinecke ‘570 discloses the invention as claimed (see rejection of claim 22) and also discloses that the medical dressing further comprises support material adhesive on a surface of the support material that faces away from the backing layer (adhesive 200 covers the entire surface 120 which is the surface of the support material 400 that faces away from the backing layer 300 as shown in figure 2; see para [0022]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-32, 35, 37 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Plews et al (WO 95/20415) in view of Heinecke et al (US 6607799).
With respect to claim 22, Plews discloses a medical dressing (dressing 10) comprising:
a backing layer (body portion 30 comprising flexible sheet 90) comprising a first major surface and a second major surface opposite the first major surface (upper/lower surfaces shown in fig 2a), the backing layer comprising a backing perimeter (inherent physical characteristic of a flexible sheet of material; the perimeter of the layers forming the dressing are shown in fig 1);
an adhesive (70) on the second major surface of the backing layer (shown in fig 2a);
a release layer removably secured to the adhesive (release sheet 50 shown in fig 2a);
support material (support layer 60) secured to the backing layer (shown in fig 2a), wherein the support material is less elastic than the backing layer (pg 2 lines 29-30; pg 12 lines 10-13), wherein the support material comprises a support perimeter (inherent physical characteristic of a layer of material in a dressing; the perimeter of the layers forming the dressing are shown in fig 1); and
 a tubing slot formed through the first and second major surfaces of the backing layer (slot shown in fig 1), wherein the tubing slot extends from a receiving end that interrupts the backing perimeter of the backing layer to a terminal end located within the backing layer (as shown in fig 1), the tubing slot comprising a pair of opposing edges (parallel straight regions 120; fig 1) extending from the receiving end to the terminal end of the tubing slot (as shown in fig 1), and wherein the pair of opposing edges of the tubing slot interrupt the support perimeter of the support material (the slot extends all the way to the outermost perimeter edge of the dressing thereby interrupting the perimeter of all the layers, including the perimeter of the support layer 60), and further wherein at least a portion of each opposing edge of the pair of opposing edges is coincident with a tubing slot edge of the support material (each layer stacked to form the dressing as shown in fig 2a is interpreted as having a slot defined by parallel edges that are identical to edges 120 in fig 1 wherein the edges of the slot in each layer are aligned in order to provide an opening that passes through the entire thickness of the dressing in order to provide a slot that is capable of fitting around a connector for a cannula or catheter as intended – see pg 9 lines 25-33).
	Plews further discloses that a border is formed between the support perimeter and the backing perimeter (as shown in fig 2a the support layer 60 overlaps and extends beyond the perimeter edge of the sheet 90 thereby defining a border) but does not disclose that the support perimeter is spaced inwardly from the backing perimeter such that the backing layer forms a border between the support perimeter and the backing perimeter.
	Heinecke teaches an adhesive dressing 110 (fig 4) which includes a backing layer 112, an adhesive 114, a release liner removably secured to the adhesive (liner 116) and a support material secured to the backing layer (handle 118 secured to backing 112; col 9 lines 46-49) wherein the support material comprises a support perimeter (inherent physical characteristic; outermost peripheral edges of handle 118 shown in fig 4 and identified in the annotated figure below) and the backing layer comprises a backing perimeter (inherent physical characteristic; outer edges of the sheet of material forming the backing; one side of the perimeter is defined by edge 113 shown in fig 4); wherein the support perimeter is spaced inwardly from the backing perimeter (as shown in fig 4 handle 118 overlaps backing 112 such that one perimeter edge is spaced inwardly from edge 113 of backing 112) such that the backing layer forms a border between the support perimeter and the backing perimeter (as identified in the annotated figure below). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the support of Plews to be sized so that the perimeter is spaced inwardly from the backing perimeter to form a border between the support perimeter and backing perimeter as taught in Heinecke in order to provide added structural stability and rigidity at the border region where the layers overlap and to provide attachment between the two layers only along the defined border region (rather than across the entire surface of the backing) for easier removal of the support layer from the backing after application to a user. Additionally, such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the invention because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  
ANNOTATED FIG 4 of Heinecke et al (US 6607799)

    PNG
    media_image2.png
    438
    661
    media_image2.png
    Greyscale

With respect to claim 23, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the receiving end of the tubing slot interrupts a first portion of the backing perimeter and is located proximate a midpoint of the first portion of the backing perimeter (as shown in fig 1 one end of the slot is provided proximate a midpoint of one side of the perimeter of the dressing which, inherently, will correspond to a midpoint of the side of the backing perimeter located on that side of the dressing).
With respect to claim 24, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the backing perimeter comprises a second portion exclusive of the first portion (i.e. one portion is located above the slit and the other is located below the slit shown in fig 1) the first portion and the second portion of the backing perimeter occupy the entire backing perimeter outside of the receiving end of the tubing slot (the first and second portions extend along the entire edge above and below the opening at the receiving end of the slot as shown in fig 1).
With respect to claim 25, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a pair of opposing edges extending from the receiving end to the terminal end of the tubing slot (edges 120 shown in fig 1), and wherein the support material (60) comprises a pair of opposing support material slot edges (layer 60 is the top layer of the dressing as shown in fig 2a and thus is interpreted as including edges 120 defining the slot as shown in fig 1) coincident with at least a portion of the pair of opposing edges of the tubing slot (each layer stacked to form the dressing as shown in fig 2a is interpreted as having a slot defined by parallel edges that are identical to edges 120 in fig 1 wherein the edges of the slot in each layer are aligned in order to provide an opening that passes through the entire thickness of the dressing in order to provide a slot that is capable of fitting around a connector for a cannula or catheter as intended – see pg 9 lines 25-33).
With respect to claim 26, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a pair of opposing edges extending from the receiving end to the terminal end of the tubing slot (edges 120 shown in fig 1), and wherein the support material (60) comprises a pair of opposing support material slot edges (layer 60 is the top layer of the dressing as shown in fig 2a and thus is interpreted as including edges 120 defining the slot as shown in fig 1) coincident with all of the pair of opposing edges (each layer stacked to form the dressing as shown in fig 2a is interpreted as having a slot defined by parallel edges that are identical to edges 120 in fig 1 wherein the edges of the slot in each layer are aligned in order to provide an opening that passes through the entire thickness of the dressing in order to provide a slot that is capable of fitting around a connector for a cannula or catheter as intended – see pg 9 lines 25-33).
With respect to claim 27, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 26) and Plews further discloses that the support material (support layer 60) is coincident with all of the opposing edges of the tubing slot (each layer stacked to form the dressing as shown in fig 2a is interpreted as having a slot defined by parallel edges that are identical to edges 120 in fig 1 wherein the edges of the slot in each layer are aligned in order to provide an opening that passes through the entire thickness of the dressing in order to provide a slot that is capable of fitting around a connector for a cannula or catheter as intended – see pg 9 lines 25-33).
With respect to claim 28, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the support material (support layer 60) completely surrounds the tubing slot (as shown in fig 1).
With respect to claim 29, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the support material is attached to the first major surface or second major surface of the backing layer (pg 12 lines 14-16; see also fig 2a).
With respect to claim 30, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a second tubing slot, wherein the second tubing slot is formed through the first and second major surfaces of the backing layer (each layer stacked to form the dressing as shown in fig 2a is interpreted as having a slot defined by parallel edges that are identical to edges 120 in fig 1 wherein the edges of the slot in each layer are aligned in order to provide an opening that passes through the entire thickness of the dressing in order to provide a slot that is capable of fitting around a connector for a cannula or catheter as intended – thus, a first tubing slot is formed in layer 60 and a second tubing slot is interpreted as being formed in layer 90; see pg 9 lines 25-33) wherein the second tubing slot extends from a receiving end that interrupts the backing perimeter of the backing layer to a terminal end located within the backing layer (the tubing slot in the layer 90 is interpreted as having the same configuration as the slot in layer 60 which includes these features as shown in fig 1), the second tubing slot comprising a pair of opposing edges extending from the receiving end to the terminal end of the second tubing slot (the tubing slot in the layer 90 is interpreted as having the same configuration as the slot in layer 60 which includes opposing edges 120 as shown in fig 1).
With respect to claim 31, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a slit formed through the backing layer (the aperture is in the form of an elongate slot and can be formed by punching out or cutting the shape from the dressing – see pg 9 lines 25-33 and pg 10 lines 5-10; cutting the slot is interpreted as providing a “slit”).
With respect to claim 32, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the tubing slot comprises a plurality of perforations formed through the backing layer (page 10 lines 5-10).
With respect to claim 35, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) but Plews does not disclose that the adhesive covers only a portion of the second major surface of the backing layer. Heinecke, however, teaches application of adhesive in a pattern on the backing in order to achieve a high relative rate of moisture vapor transmission (col 5 lines 28-36; pattern coating of adhesive is interpreted as application of adhesive in a series of lines/gaps to form a pattern thereby leaving some areas of the backing uncovered). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have applied the adhesive in Plews in a pattern so that the adhesive covers only a portion of the second major surface of the backing layer, as taught by Heinecke, in order to improve the moisture vapor transmission rate of the backing. 
With respect to claim 37, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the backing layer is transparent and is impermeable to liquid and can transmit moisture vapor at a rate of at least 300 g/m’/24 hrs at 37° C./100-10% RH (pg 7 lines 1-12; pg 12 lines 21-25).
With respect to claim 40, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the support material (60) is attached to the second major surface of the backing layer (30) (pg 12 lines 14-16; see also fig 2a).
With respect to claim 41, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) and Plews further discloses that the support material (60) is attached to the adhesive (70; via sheet 90 as shown in fig 2a) and the adhesive (70) is between the backing layer (30) and the support material (60; as shown in fig 2a the adhesive 70 is centrally located in an area that is between layers 30 and 60).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Plews et al (WO 95/20415) in view of Heinecke et al (US 6607799) and further in view of Heinecke et al (US 5738642) (hereinafter “Heinecke ‘642”).
With respect to claim 34, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) but does not disclose that the support material comprises an inner perimeter defining a window within the support material, wherein the backing layer extends over the window.
	Heinecke ‘642, however, teaches an analogous dressing which includes a support material in the form of a carrier 170 (fig 1) configured as a frame having an inner perimeter with a window in the center of the carrier (as shown in fig 1) wherein the backing layer (14) extends over the window (as shown in fig 1, the backing 14 is configured to extend across the area of the opening in the carrier 170). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to form the support material of the device of Plews in view of Heinecke to include an inner perimeter defining a window within the support material, wherein the backing layer extends over the window like the carrier in Heinecke ‘642, in order to provide added structural support about the periphery of the dressing to prevent folding while maintaining flexibility at the center for easier application.

Claims 33, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Plews et al (WO 95/20415) in view of Heinecke et al (US 6607799) and further in view of Heinecke et al (US 2016/0015570) (hereinafter “Heinecke ‘570”).
With respect to claim 33, Plews in view of Heinecke discloses the invention substantially as claimed (see rejection of claim 22) but does not disclose that the tubing slot comprises a maximum tubing slot width measured transverse to the tubing slot length that is equal to or greater than 5 percent of the tubing slot length.
Heinecke ‘570 teaches an analogous medical dressing which includes slits which allow for stretching and recovery (para [0006]) wherein each slit is at least 1mm but less than 5cm in length (para [0033]) and each slit has width measured transverse to the length (inherent that the width of a slit is transverse to the length) wherein the maximum width is 5mm (para [0034]) which is greater than 5 percent of the tubing slot length (5 percent of 5cm = 0.05x50mm = 2.5mm; a 5mm width is greater than 2.5mm). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the tubing slot in the device of Plews in view of Heinecke so that the slot comprises a maximum tubing slot width measured transverse to the tubing slot length that is equal to or greater than 5 percent of the tubing slot length like each slit in Heinecke ‘570 in order to provide slits that are configured to allow for stretching and recovery of the dressing and, furthermore, because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art. 
With respect to claim 38, Plews discloses a medical dressing (dressing 10) comprising:
a backing layer (body portion 30 comprising flexible sheet 90) comprising a first major surface and a second major surface opposite the first major surface (upper/lower surfaces shown in fig 2a), the backing layer comprising a backing perimeter (inherent physical characteristic of a flexible sheet of material; the perimeter of the layers forming the dressing are shown in fig 1);
an adhesive (70) on the second major surface of the backing layer (shown in fig 2a);
a support material (support layer 60) secured to the backing layer (shown in fig 2a), wherein the support material is less elastic than the backing layer (pg 2 lines 29-30; pg 12 lines 10-13), wherein the support material comprises a support perimeter (inherent physical characteristic of a layer of material in a dressing; the perimeter of the layers forming the dressing are shown in fig 1); and
 a tubing slot comprising a receiving end at the backing perimeter and a terminal end opposite the receiving end (as shown in fig 1), the distance between the receiving end and the terminal end being a length A (as identified in the annotated fig 1 below); wherein the support material extends to a first portion of the backing perimeter on opposite sides of the tubing slots (as shown in fig 1, the top layer of material  (which is support layer 60 as shown in fig 2a) extends to the side of the perimeter identified as the “first portion” in the annotated fig 1 below above and below the tubing slot); and wherein the first portion of the backing perimeter comprises a length B (identified in the annotated fig 1 below).
ANNOTATED FIG 1 of Plews et al (WO 95/20415)

    PNG
    media_image3.png
    540
    1103
    media_image3.png
    Greyscale

	Plews does not, however, disclose that the support perimeter is spaced inwardly from the backing perimeter.
	Heinecke teaches an adhesive dressing 110 (fig 4) which includes a backing layer 112, an adhesive 114, a release liner removably secured to the adhesive (liner 116) and a support material secured to the backing layer (handle 118 secured to backing 112; col 9 lines 46-49) wherein the support material comprises a support perimeter (inherent physical characteristic; outermost peripheral edges of handle 118 shown in fig 4 and identified in the annotated figure below) and the backing layer comprises a backing perimeter (inherent physical characteristic; outer edges of the sheet of material forming the backing; one side of the perimeter is defined by edge 113 shown in fig 4); wherein the support perimeter is spaced inwardly from the backing perimeter (as shown in fig 4 handle 118 overlaps backing 112 such that one perimeter edge is spaced inwardly from edge 113 of backing 112) such that the backing layer forms a border between the support perimeter and the backing perimeter (as identified in the annotated figure below). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the support of Plews to be sized so that the perimeter is spaced inwardly from the backing perimeter to form a border between the support perimeter and backing perimeter as taught in Heinecke in order to provide added structural stability and rigidity at the border region where the layers overlap and to provide attachment between the two layers only along the defined border region (rather than across the entire surface of the backing) for easier removal of the support layer from the backing after application to a user. Additionally, such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the invention because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  
ANNOTATED FIG 4 of Heinecke et al (US 6607799)

    PNG
    media_image2.png
    438
    661
    media_image2.png
    Greyscale

Plews also discloses that the dressing is dimensioned such that each of the perimeter sides is between 3-20cm in length (pg 10 lines 15-20) – thus, the length B is between 3-20cm. Plews does not, however, disclose that the length B (which is 3-20cm) is equal to or less than 2 times length A.
	Heinecke ‘570 teaches an analogous medical dressing which includes slits which allow for stretching and recovery (para [0006]) wherein each slit is at least 1mm but less than 5cm in length (para [0033]). A slit having a length of 5cm as taught by Heinecke ‘570 provides a length A of 5cm -  2 times this length is equal to 10cm. A length B of 3cm, for example, which is within the range disclosed by Plews as discussed above, would be less than 2 times the length A of 5cm taught by Heinecke ’570 (i.e. 10cm). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the slit in the device of Plews in view of Heinecke to have a length B of, specifically 3cm (which is within the disclosed range of 3-20cm) and a length A that is, specifically, 5cm in length as taught by Heinecke ‘570 so that the length B will be equal to or less than 2 times length A in order to allow for stretching and recovery of the material and because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 39, Plews discloses a medical dressing (dressing 10) comprising:
a backing layer (body portion 30 comprising flexible sheet 90) comprising a first major surface and a second major surface opposite the first major surface (upper/lower surfaces shown in fig 2a), the backing layer comprising a backing perimeter (inherent physical characteristic of a flexible sheet of material; the perimeter of the layers forming the dressing are shown in fig 1);
an adhesive (70) on the second major surface of the backing layer (shown in fig 2a);
a release layer removably secured to the adhesive (release sheet 50 shown in fig 2a);
support material (support layer 60) secured to the backing layer (shown in fig 2a), wherein the support material is less elastic than the backing layer (pg 2 lines 29-30; pg 12 lines 10-13); and
 a tubing slot formed through the first and second major surfaces of the backing layer (slot shown in fig 1), wherein the tubing slot extends along a tubing slot length from a receiving end to a terminal end located within the backing layer (as shown in fig 1), wherein the receiving end interrupts a first portion of the backing perimeter of the backing layer (one end of the slit interrupts the perimeter along one side as shown in fig 1) wherein the first portion of the backing perimeter comprises a length (each of the perimeter sides is between 3-20cm in length - pg 10 lines 15-20);
wherein the support material comprises a first support material edge that is coincident with a section of the first portion of the backing perimeter on one side of the receiving end of the tubing slot and a second support material edge that is coincident with another section of the first portion of the backing perimeter on an opposing side of the receiving end of the tubing slot such that the first and second support material edges are located on opposite sides of the receiving end of the tubing slot (as shown in fig 1, the top layer of material - which is support layer 60 as shown in fig 2a - extends to the side of the perimeter identified as the “first portion” in the annotated fig 1 such that the support layer coincides with the perimeter of the backing layer both above and below the tubing slot);
and wherein the backing perimeter comprises a second portion exclusive of the first portion (the backing layer 90 is interpreted as having 4 sides where one side is interpreted as being the first portion and another of the sides is interpreted as being the second portion).
ANNOTATED FIG 1 of Plews et al (WO 95/20415)

    PNG
    media_image3.png
    540
    1103
    media_image3.png
    Greyscale

Plews does not, however, disclose that the support material is spaced inwardly of the second portion of the backing perimeter such that the backing layer forms a border between the support material and the second portion of the backing perimeter outside of the first portion of the backing perimeter.
	Heinecke teaches an adhesive dressing 110 (fig 4) which includes a backing layer 112, an adhesive 114, a release liner removably secured to the adhesive (liner 116) and a support material secured to the backing layer (handle 118 secured to backing 112; col 9 lines 46-49) wherein the support material comprises a support perimeter (inherent physical characteristic; outermost peripheral edges of handle 118 shown in fig 4 and identified in the 2nd annotated figure 4 below) and the backing layer comprises a backing perimeter (inherent physical characteristic; outer edges of the sheet of material forming the backing; one side of the perimeter is defined by edge 113 shown in fig 4) having first and second portions (identified in the 2nd annotated figure 4); wherein the support is spaced inwardly from the second portion of the backing perimeter (as shown in fig 4 handle 118 overlaps backing 112 such that one perimeter edge is spaced inwardly from edge 113 of backing 112) such that the backing layer forms a border between the support material and the second portion of the backing perimeter outside of the first portion of the backing perimeter (as identified in the 2nd annotated figure 4 below; the border formed between the support material and second portion of the backing perimeter is independent of and thus interpreted as being “outside” of the first portion of the backing perimeter). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the support of Plews to be sized so that the perimeter is spaced inwardly from the backing perimeter to form a border between the support perimeter and backing perimeter as taught in Heinecke in order to provide added structural stability and rigidity at the border region where the layers overlap and to provide attachment between the two layers only along the defined border region (rather than across the entire surface of the backing) for easier removal of the support layer from the backing after application to a user. Additionally, such a modification would have been obvious to one having ordinary skill in the art before the effective filing date of the invention because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  
2nd ANNOTATED FIG 4 of Heinecke et al (US 6607799)

    PNG
    media_image4.png
    438
    762
    media_image4.png
    Greyscale

Plews also discloses that the dressing is dimensioned such that each of the perimeter sides is between 3-20cm in length (pg 10 lines 15-20) – thus, the first portion of the backing perimeter has a length (i.e. length B in the annotated fig 1 above) that is between 3-20cm. Plews does not, however, disclose that the length B (which is 3-20cm) is equal to or less than 2 times the tubing slot length (referred to hereafter as “length A”).
	Heinecke ‘570 teaches an analogous medical dressing which includes slits which allow for stretching and recovery (para [0006]) wherein each slit is at least 1mm but less than 5cm in length (para [0033]). A slit having a length of 5cm as taught by Heinecke ‘570 provides a length A of 5cm -  2 times this length is equal to 10cm. A length B of 3cm, for example, which is within the range disclosed by Plews as discussed above, would be less than 2 times the length A of 5cm taught by Heinecke ’570 (i.e. 10cm). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the slit in the device of Plews in view of Heinecke to have a length B of, specifically 3cm (which is within the disclosed range of 3-20cm) and a length A that is, specifically, 5cm in length as taught by Heinecke ‘570 so that the length B will be equal to or less than 2 times length A in order to allow for stretching and recovery of the material and because such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/17/22 have been fully considered as follows:
	Regarding the objections to the specification, Applicant’s replacement specification has been fully considered and is sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments to claim 27 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome most of the rejections (which have been withdrawn) while some of the rejections have been maintained for the following reasons:
	With respect to the rejection of claim 33, the Office has noted Applicant’s argument on page 10 of the Response that the claimed range is supported by the original specification because “no disclosure of the upper limit or maximum width measurement would not render claim 33 indefinite”. Applicant has further argued that disclosure of the upper limit or maximum width measurement is not necessary for definiteness based on the guidance in MPEP 2173.05(c) which refers to a case where a claim limitation sets only a maximum amount and the court held that imposing a maximum limit without specifying a minimum (in the case of a chemical reaction process) does not render a claim indefinite. The Office is not persuaded by this argument, however, because the case law relied upon by Applicant is not applicable to situation in the present case. In particular, the claim limitations that are referred to in MPEP 2173.05(c) recite a maximum limit without specifying a minimum. In such a situation, it can be implied that the minimum value is zero, therefore providing clarity as to the metes and bounds of the claim. In the present case, however, the limitations in claim 33 which are at issue do not specify a maximum value. This is opposite to the situation addressed in MPEP 2173.05(c) and renders the claim indefinite because it is unclear what the maximum amount possible would be. Thus, the MPEP section and case law relied upon by Applicant are not applicable to the situation in the present case and, therefore, are not persuasive to overcome the rejection of claim 33.
	With respect to claim 37, Applicant’s arguments on page 11 have been noted but are not persuasive and fail to overcome the rejection of claim 37 for at least the same reasons as provided above with respect to claim 33.
	Thus, the rejections of claims 33 and 37 have been maintained.
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 11-13 have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s arguments on pages 11-12 that Heinecke ‘570 does not anticipate the claims because “the Office has not shown that Heinecke ‘570 discloses that ‘the support material comprises a support perimeter spaced inwardly from the backing perimeter such that the backing layer forms a border between the support perimeter and the backing perimeter’…”. Applicant further argues that Heinecke fails to disclose this configuration because figure 2 of Heinecke (which was relied upon by the Office as showing this inward spacing/border) is a side sectional view showing slit 500 and is not representative of the perimeter which “is defined as ‘the continuous line forming the boundary of a closed geometric figure’…”. The Office is not persuaded by these arguments, however, because the claims do not require inward spacing or a border along the entire perimeter – thus, since the inward spacing and border regions formed at the areas where slits 500 are present are provided on at least part of the perimeter of the device, the Office maintains that Heinecke reads on the claims as recited in the present application.
	Therefore, for at least this reason, the Office has maintained the rejections under 35 USC 102.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 13-15 of the Response have been fully considered but are not persuasive.
	Specifically, the Office has noted Applicant’s arguments on page 13 that the Office has failed to show that Heinecke discloses a support perimeter spaced inwardly from the backing perimeter as recited in claim 22 because the perimeter edge identified by the Office as being spaced inwardly from edge 113 of backing 112 is not a support perimeter that forms the outer boundary of the layer 118. The Office is not persuaded by this argument, however, because the claims do not require the perimeter to be the outer or outside edge rather than the inner peripheral edge identified by the Office  in the annotated figure 4). Additionally, the Office has noted Applicant’s arguments on pages 13-14 of the Response that one of ordinary skill in the art would not be motivated to modify the support of Plews so that the perimeter is spaced inwardly from the backing perimeter to form a border between the support perimeter and backing perimeter as taught in Heinecke in order to provide added structural stability and rigidity at the border region where the layers overlap and to provide attachment between the two layers only along the defined border region (rather than across the entire surface of the backing) for easier removal of the support layer from the backing after application to a user because the backing layer and support material in the current application may be adhered to the skin to stabilize catheter tubing instead of removing the support material from the backing layer. The Office is not persuaded by these arguments, however because there are no limitations in the claims which require the support material to remain adhered/attached or that prevent/prohibit removal as proposed by the Office. The Office has also noted Applicant’s arguments on page 14 that it would not have been obvious to modify the device of Plews in view of Heinecke as proposed by the Office because the backing layer extending outwardly from the support material over a substantial majority of the perimeter provides surprising results such as to form a border with elasticity to resist lifting from a patient’s skin. The Office is not persuaded by this argument, however, because Applicant has not provided any evidence to support this position. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). The burden is on the Applicant to establish that results are unexpected and significant such as by providing evidence in the form of a direct or indirect comparison of the claimed invention with the prior art (see MPEP 716.02b). Thus, in the absence of any evidence to support Applicant’s allegation of unexpected or surprising results the Office is not persuaded by these arguments. Therefore, for at least these reasons, the Office maintains that the prior art of record reads on claims 22-32, 35 and 37 substantially as recited in the present application.
	The Office has also noted Applicant’s arguments on pages 14-15 regarding claims 33-34 and 38-39 but for at least the same reasons as provided above, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.
Therefore, for at least the reasons provided above, the Office has maintained the rejections under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786